JOURNAL ENTRY AND OPINION *Page 3 
{¶ 1} On February 7, 2007, NaTuan Williams applied to reopen the appellate judgment that was rendered by this court in State v.Williams, Cuyahoga App. No. 85893, 2005-Ohio-6020. In that opinion, we affirmed the trial court's decision which denied Williams' petition for postconviction relief. For the following reason, we decline to reopen William's appeal:
 {¶ 2} App.R. 26(B) provides in part:
  A defendant in a criminal case may apply for reopening of the appeal from the judgment of conviction and sentence, based on a claim of ineffective assistance of counsel. * * *
 {¶ 3} In this matter, there was no appellate judgment announced or journalized that examined Williams' convictions or sentences inState v. Williams, Cuyahoga County Court of Common Pleas, Case Nos. CR-402485, CR-420549, and CR-431166. Rather, Williams is attempting to reopen an appeal from an adverse ruling on his petition for postconviction relief. Accordingly, this court is prevented from considering Williams' appeal pursuant to App.R. 26(B). State v.White (Mar. 22, 2001), Cuyahoga App. No. 78562, reopening disallowed (Sep. 28, 2001), Motion No. 27574; State v. Halliwell (Dec. 19, 1996), Cuyahoga App. No. 70369, reopening disallowed (Jan 29, 1999), Motion No. 00187; State v. Skaggs (May 12, 1999), Cuyahoga App. No. 76301, reopening disallowed (Sep. 21, 1999), Motion No. 7505; see alsoState v. Loomer (1996), 76 Ohio St.3d 398, 667 N.E.2d 1209; Statev. *Page 4 Fields (Feb. 1, 1996), Cuyahoga App. No. 68906, reopening disallowed (Sep. 5, 1997), Motion No. 84867; State v. Williams (Oct. 31, 1996), Cuyahoga App. No. 69936, reopening disallowed (May 7, 1997), Motion No. 82993.
 {¶ 4} Accordingly, Williams' application is denied.
JAMES J. SWEENEY, P.J., and COLLEEN CONWAY COONEY, J., CONCUR